Citation Nr: 1811592	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  08-12 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for service-connected lumbosacral strain with residual lumbar spondylosis (low back disability) from August 16, 2008 to September 18, 2010.

2. Entitlement to a rating in excess of 40 percent for service-connected low back disability after September 18, 2010.

3. Entitlement to a rating in excess of 20 percent for right lower extremity radiculopathy associated with service connected low back disability.  

4. Entitlement to a rating in excess of 20 percent for left lower extremity radiculopathy associated with service connected low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel 


INTRODUCTION

The Veteran completed active duty service from April 1968 to March 1972.

This matter came to the Board of Veterans' Appeals (Board) from a July 2007 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi regarding entitlement to an increased rating for the Veteran's service-connected low back disability and the entitlement to a TDIU, respectively. 

In a June 2010 decision the Board: (1) denied entitlement to a disability rating greater than 10 percent prior to August 16, 2008, and greater than 20 percent from August 16, 2008, for a low back disability; (2) denied entitlement to an effective date earlier than May 22, 2003 for a grant of service connection for a low back disability; and (3) denied entitlement to an effective date earlier than August 16, 2008, for a 20 percent rating for a low back disability. The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court). Pursuant to an August 2011 Joint Motion for Remand (JMR) and August 2011 Court Order, the issue of entitlement to a disability rating greater than 10 percent prior to August 16, 2008, and greater than 20 percent from August 16, 2008, for a low back disability was remanded for compliance with the JMR. The appeal was dismissed as to the remaining effective date issues.

In a June 2011 rating decision, the RO assigned a 40 percent disability rating to the Veteran's low back disability effective September 18, 2010. Additionally, in a February 2012 Board decision, the Board found that the criteria for a rating in excess of 20 percent had been met for the appeal period from April 8, 2006 to August 16, 2008. The issues above have been re-characterized to reflect these decisions. 

The Veteran testified at a Board hearing in August 2009 before an Acting Veterans Law Judge (AVLJ), and she adjudicated the June 2010 Board decision. In September 2011, the Veteran was informed that AVLJ was no longer employed by the Board and he was notified that he had a right to another Board hearing. See 38 U.S.C.A. § 7107 (c) (West 2014); 38 C.F.R. §§ 19.3 (b), 20.707, 20.717 (2017). In a September 2016 submission, the Veteran stated that he wished to withdrawal an August 2014 request for a videoconference hearing requested that his case be considered based on the evidence of record.

In September 2016, these matters were remanded by the Board for additional development. 

Additionally, a July 2017 rating decision granted service connection for left and right lower extremity radiculopathy associated with the service-connected low back disability. The General Rating Formula for Disease and Injuries of the Spine require specific consideration of neurologic manifestations. See 38 C.F.R. § 4.71a, Note (1) (2017). The propriety of the rating for the Veteran's left and right lower extremity radiculopathy is part and parcel of the increased rating for the low back disability is part of the Veteran's current appeal. In short, because of Note (1), the spine issue on appeal includes a claim for an increased rating for radiculopathy. In light of this, the Board will address the matter of whether a higher rating is warranted for radiculopathy of the left and right lower extremity in the analysis of the low back disability claim below.



An October 2017 RO rating decision granted entitlement to a TDIU effective from October 20, 2010. The claim for a TDIU has been granted in full. Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997). As such, there is no further action for the Board to take on this matter. 


FINDINGS OF FACT

1. Even considering his complaints of pain, pain on motion, and functional loss, the Veteran's low back disability did not result in thoracolumbar spine forward flexion limited to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine was not shown, and no incapacitating episodes, for the period from August 16, 2008 to September 18, 2010.  

2. As September 18, 2010, the Veteran's low disability did not resulted in unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes.

3. The Veteran's radiculopathy of the right lower extremity has been productive of no more than moderate incomplete paralysis of the sciatic nerve.

4. The Veteran's radiculopathy of the left lower extremity has been productive of no more than moderate incomplete paralysis of the sciatic nerve.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 20 percent for a low back disability from August 16, 2008 to September 18, 2010, have not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5237(2017).



2. The criteria for a rating in excess of 40 percent for a low back disability as of September 18, 2010, have not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2017).

3. The criteria for a rating in excess of 20 percent for radiculopathy of the right lower extremity associated with the low back disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.124(a), Diagnostic Code 8520 (2017).

4. The criteria for a rating in excess of 20 percent for radiculopathy of the left lower extremity associated with the low back disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.124(a), Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004). In this case, the Veteran was provided with 38 U.S.C. § 5103(a)-compliant notice in November 2011. 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The Veteran was provided VA examinations with respect to his claims and the examinations adequately provide the findings necessary to a resolution to the appeal. 

The Veteran has not referred to any additional, unobtained, relevant, available evidence. Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities. 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1 (2017). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is in receipt of a 20 percent rating for the low back disability from August 16, 2008 to September 18, 2010, and a 40 percent rating as of September 18, 2010 under Diagnostic Code 5237. 

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2017). 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2017). 

Ankylosis is defined as a condition in which all or part of the spine is fixed in flexion or extension.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (5) (2017).

Any objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, associated with a service-connected back disability are to be rated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (1) (2017). 

The words slight, moderate, and severe are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are equitable and just. 38 C.F.R. § 4.6 (2017). The use of descriptive terminology such as mild by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2017).

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral extension are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion for the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (2) (2017).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months. A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months. A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least two week but less than four weeks during the past 12 months. A 10 percent rating is assigned where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months. An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2017). 

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part. 38 C.F.R. § 4.40 (2017). Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40 (2017). Factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity or disuse atrophy. 38 C.F.R. § 4.45 (2017).

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2017). Where functional loss is alleged due to pain upon motion, the function of the musculoskeletal system and movements of joints must still be analyzed. DeLuca v. Brown, 8 Vet. App. 202 (1995). A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant. Johnston v. Brown, 10 Vet. App. 80 (1997). 

The RO has rated the Veteran's low back disability under Diagnostic Code 5237 for a low back strain. Other disabilities of the lumbosacral spine are also rated using the General Formula or Intervertebral Disc Formula, so the rating criteria are the same.  

An August 2008 VA examination report shows that the Veteran showed forward flexion of the thoracolumbar spine from 0 to 45 degrees and extension from 0 to 5 degrees. Pain was noted of flexion and extension. Right and lateral bending was measured as 0 to 5 degrees; right lateral rotation and left lateral rotation were from 0 to 5 degrees all noted with pain. Increased pain or decreased motion with repetitive motion was noted. The examiner reported that with regards to provisions, there was moderate pain with range of motion testing of the lumbar spine. The examiner reported that it was conceivable that pain could further limit function as described particularly after being on his feet and working all day. However, the examiner reported that it was not feasible to attempt to express any of this in terms of additional limitation of motion as these matters could not be determined with any degree of medical certainty. 

A September 2010 VA examination report showed that the Veterans thoracolumbar spine was measured as forward flexion to 30 degrees with no change in range of motion times with repetitive use with no pain. The examiner diagnosed lumbar spondylosis at L4-5 and L5-S1 with moderate facet arthritis about L4-5 and L5-S1. The examiner stated that with regard to the DeLuca provisions, he had pain and decreased range of motion as described. It was reasonable that the Veteran could have an increase in pain and decrease in range of motion with increase in exercise but to address this in terms of medical terminology is speculation.

An August 2013 VA examination report showed that the Veterans thoracolumbar spine was measured as forward flexion to 45 degrees with no pain. The Veteran was unable to perform repetitive use testing with 3 repetitions due to pain as the Veteran refused to participate. The examiner noted that the functional loss of the Veteran back consisted of less movement than normal, pain on movement, interference with sitting, and standing/weight bearing. Localized tenderness or pain to palpation of the back were noted that caused abnormal gait, abnormal spinal contour, guarding and muscle spasms. No muscle atrophy was noted. The examiner reported that the Veteran did not have signs or symptoms of radiculopathy or other neurological abnormalities or findings such as bowel or bladder problems. IVDS of the spine was not diagnosed. The Veteran was noted to have to use a cane constantly for assistance with locomotion. Imagining results shows that the Veteran had arthritis of the thoracolumbar spine but no fractures were noted. Additionally, imagining showed significant L2-L3 vertebral collapse unilaterally causing significant scoliosis.

A May 2017 VA examination report shows that the Veteran reported lower back pain that was dull with occasionally pain that felt like a knife radiating from the back down to the legs. Burning and numbness were also reported. The Veteran reported weekly flare ups of a moderate severity that lasted 1 to 2 days. Severity would also cause the Veteran an inability to eat. Functionally loss was reported by the Veteran as an inability to stand, walk, sitting for extended periods of time due to pain. He also reported being unsteady on his feet and fell in November 2016. 

The examiner reported that the Veteran was unable to participate in range of motion testing due being unsteady and an inability to stand sufficiently without shaking or a fear of falling. The examiner did report that the Veteran had pain that caused functional loss of forward flexion and extension with evidence of pain on weight bearing. Repetitive testing was unable to be reproduced due to fear of pain. The examiner reported that functional loss in range of motion or functional loss during flare ups were not possible to determine, without resorting to mere speculation, as to estimate loss of range of motion, because there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions. Guarding, muscle spasms, and localized tenderness were reported resulting in abnormal gait or abnormal spine contour. The examiner reported that the Veteran visibly had difficulty with standing. He was noted to be unsteady on his feet. When efforts were made to perform range of motion he was shaking in the attempts to stand and there was difficulty maneuvering from one location to another. The examiner noted that the Veteran pivoted from wheelchair to stationary chair with assistance from wife and utilized cane to stand for a short period of time. The Veteran was unable to step onto exam table due to pain. 

The examiner also reported that in compliance with the February 2012 Board remand, it was not possible to determine to what degree the Veteran's range of motion was further restricted after repetitive motion based on findings in September 2010 examination report and treatment records. The examiner also noted that the Veteran was unable to perform any range of motion during the exam. He was unable to get on exam table. He is now utilizing a motorized scooter for most mobility and a cane for "stability". The examiner was unable to report at what point pain was elicited as well as what degree functional loss due to weakened movement, excess fatigability, or incoordination occurs.

Based on the evidence of record, the Board finds that the Veteran's low back disability does not warrant a rating in excess of 20 percent from August 16, 2008 to September 18, 2010. There is no indication of ankylosis or that forward flexion of the thoracolumbar spine was limited to 30 degrees.  To the contrary, as per the August 2008 examination, which took into his complaints of pain, pain on motion, and functional loss, the Veteran was limited by pain in forward flexion of the thoracolumbar spine to at worst to 45 degrees. The low back disability does not meet any of the criteria for a higher (40 percent) rating from August 16, 2008 to September 18, 2010.  The Board notes that the May 2017 VA examiner was requested to provide a retrospective finding on any additional limitation of motion after repetitive use testing.  However, after a review of the VA examination reports and VA treatment records, it was not possible to provide such a finding. Therefore, the Board finds that a rating in excess of 20 percent is not warranted from August 16, 2008 to September 18, 2010. 38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2017).

The Board notes that the additional limitation the Veteran experiences due to pain on repetition was accounted for by the VA examiner when determining the Veteran's range of motion during repetitive use testing. 38 C.F.R. § 4.40, 4.45 (2017). There is no other evidence showing that the Veteran has more limitation of motion than that found at the VA examination. Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a scheduler rating in excess of 20 percent for functional impairment of low back.

Consideration has also been given to assigning higher rating under Diagnostic Code 5243, for degenerative disc disease based on incapacitating episodes rather than limitation of motion. However, there is no indication that the Veteran experienced incapacitating episodes requiring medically prescribed bed during the entire appeals period. Therefore, a rating in excess of 20 percent rating based on incapacitating episodes is not warranted from August 16, 2008 to September 18, 2010. 38 C.F.R. § 4.71a (2017).

With regard to the claim of entitlement to a rating in excess of 40 percent as of September 18, 2010, the Veteran is already in receipt of the maximum schedular rating for limitation of motion the spine.  The Board acknowledges the Veteran's complaints of pain and painful motion.  Painful motion is already contemplated by the 40 percent maximum rating.  Moreover, VA regulations concerning functional loss are not applicable where a disability is rated at the maximum level provided by the diagnostic code under which it is rated.  See VAOPGCPREC 36-97 (consideration must be given to the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 "when a veteran has received less than the maximum evaluation"); Johnston v. Brown, 10 Vet.App. 80, 84-85   (1997).

A higher rating may be assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  The record shows that the Veteran retains some range of motion even it is significantly limited.  The Board is aware that during the May 2017 that the Veteran could not perform range of motion testing concerning the thoracolumbar spine.   However, such is not akin to a finding of ankylosis.  The examiner noted that the Veteran could not stand without shaking, used a cane for assistance in standing, could get on the exam table, and had a fear of falling has he had fallen in November 2016 and fractured his hip. The Board notes that at no time did the examiner determine that that the Veteran was unable to perform range of motion testing due to his low back disability only or that the Veteran's spine was ankylose. Additionally, while range of motion testing was unable to be accomplished, the examiner did note that the Veteran was able to pivot in his wheel chair and move to a stationary chair. He was also able to stand for a short period of time. This is also evidence that while limited, the Veteran was able to move his spine somewhat and no ankylosis was present. 

Consideration has also been given to assigning higher rating under Diagnostic Code 5243, for degenerative disc disease based on incapacitating episodes rather than limitation of motion.  However, there is no indication that the Veteran experienced incapacitating episodes requiring medically prescribed bed rest. Therefore, a rating in excess of 40 percent rating based on incapacitating episodes is not warranted. 38 C.F.R. § 4.71a (2017).

Consideration has been given to assigning a separate compensable rating for other neurological abnormalities related to the low back disability such as bowel or bladder incontinence.  The Board notes that the Veteran has been awarded service connection for radiculopathy of the lower extremities and those ratings will be addresses below. As for bowel or bladder incontinence due to the back disability, the Board finds that separate ratings are not warranted. The May 2017 VA examiner noted that the Veteran wears absorbent materials due to occasional incontinence of urine/stool. The Veteran and his spouse also reported that he had difficulty with urination (issues with stream) as well as incontinence. The examiner reported that the Veteran has a history of BPH for which wife reports he is not being treated for. Symptoms of BPH were noted by the examiner to be urinary frequency, urgency, trouble starting a stream, nocturne, urinary retention, and urinary incontinence. The examiner also noted that the Veteran has a history of hemorrhoids requiring surgical intervention. Hemorrhoids as reported by the examiner can lead to fecal seepage and hemorrhoid surgery can lead to fecal incontinence due to issues with the sphincter muscles. The examiner reported that these diagnosis in the Veteran's medical records that can account for his symptoms besides his service connected low back disorder. The Board finds that this evidence weighs against granted the Veteran a separate rating for bladder or bowel conditions claim as due to the service connected low back disability.

The Board has considered that the Veteran has asserted that his most recent examination was inadequate. He argues, through his representative, that part of examiner's rationale in arriving at his conclusion that a separate ratings for bladder and bowel condition due to the service connected low back disorder is ambiguous. However, examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion." Monzingo v Shinseki, 26 Vet. App. 97, 106 (2012). Here, the examiner determined that the Veteran's claimed disability is not related to his service connected low back disability, and instead attributed bladder and bowel conditions to BPH and hemorrhoids. The examiner's opinion is accompanied by a sufficient rationale, as discussed above. Given the foregoing, there is no basis to find that this report is inadequate, or that a remand for another opinion is required. 38 C.F.R. § 3.159 (d) (2017); See also Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448- 9 (2000). 

The Board recognizes the Veteran's contentions as to the severity of his low back disability. Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness. Falzone v. Brown, 8 Vet. App. 398 (1995). However, as a layperson, the Veteran is not competent to provide an opinion requiring medical knowledge, such as whether the current symptoms satisfy diagnostic criteria. King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012). The Board acknowledges that the Veteran is competent to give evidence about what he experiences. Layno v. Brown, 6 Vet. App. 465 (1994). Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. Rucker v. Brown, 10 Vet. App. 67 (1997). As a result, his assertions do not constitute competent medical evidence in support of a rating in excess of 20 percent rating for the low back disability from August 16, 2008 to September 18, 2010, and a 40 percent rating as of September 18, 2010 under Diagnostic Code 5237.  

Therefore, the Board finds that a rating in excess 20 percent from August 16, 2008 to September 18, 2010, and a 40 percent rating as of September 18, 2010 for a low back disability is not warranted. 38 C.F.R. §§ 4.71a, Diagnostic Code 5237 (2017).  




Increased Rating- Bilateral Lower Extremity Radiculopathy

The Veteran is currently rated 20 percent for radiculopathy of the right and left sciatic nerve under Diagnostic Code 8520. Under Diagnostic Code 8520, a 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve. A 40 percent rating is warranted for moderately severe incomplete paralysis. A 60 percent rating is warranted for severe incomplete paralysis with marked atrophy. An 80 percent rating is warranted for complete paralysis, where the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or, very rarely, lost. 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

The words slight, moderate, and severe are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are equitable and just. 38 C.F.R. § 4.6 (2017). The use of descriptive terminology such as mild by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 U.S.C.A. § 7104 (a); 38 C.F.R. §§ 4.2, 4.6 (2017).

In rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis. The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. 38 C.F.R. § 4.123 (2017). Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis. 38 C.F.R. § 4.124 (2017). 

In rating diseases of the peripheral nerves, the term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124 (a) (2017). When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. The ratings for peripheral nerves are for unilateral involvement. When bilateral, they are combined with application of the bilateral factor. 38 C.F.R. § 4.124 (a) (2017).

After a review of the evidence of record, the Board finds that disability ratings in excess of 20 percent for radiculopathy of the left and right lower extremities are not warranted. 

A May 2017 VA examination report shows that the Veteran was diagnosed with moderate bilateral radiculopathy of the lower extremities. Muscle strength testing for the knee, ankle, and great toe were notes as 4 out of 5. Muscle atrophy was not present. Deep tendon reflexes of the bilateral knees were 2+ and ankle was noted to 1+. Sensory examination of the bilateral lower extremities were noted as decreased for the upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes. The examiner noted that straight leg testing was unable to be performed. Radiculopathy symptoms were noted as follows; constant pain was not reported, intermittent pain of a moderate severity was noted, paresthesia and/or dysesthesias of a moderate severity was noted, paresthesias and/or dysesthesias of a moderate severity was noted; and numbness of a moderate severity was noted. Involvement of the sciatic nerve for both lower extremities were noted of a moderate severity. 

The Board finds that the totality of the competent evidence does not more nearly approximate moderately severe incomplete paralysis the left and right lower extremities. The Board acknowledges the functional impact of the disability, but finds that the overall evidence weighs against a finding of moderately severe incomplete paralysis. In this regard, the competent evidence shows decreased sensory of the lower left and right lower extremities and 2+ and 1+ deep tendon reflexes of the lower left and right extremities. The Veteran did not have atrophy noted in the 2017 VA examination.


The 2017 VA examiner classified the severity of the left and right lower extremity radiculopathy as moderate. It is emphasized that determination was made by a medical expert utilizing a Disability Benefits Questionnaire, which was created by VA to provide accurate, competent, and probative medical findings.  There are no findings that contradict that determination.  It would also be improper of the Board to attempt to draw its own medical conclusions in light of the clear medical finding.  See Colvin v. Derwinski, 1 Vet.App. 171 (1991) (Board is prohibited from making conclusions based on its own medical judgment).  The Veteran's symptoms are contemplated by the moderate, 20 percent rating for each lower extremity. 

Therefore, the Board finds that ratings in excess 20 percent for left and right lower extremities radiculopathy are not warranted. 38 C.F.R. §§ 4.124a, Diagnostic Code 8520 (2017).  


ORDER

Entitlement to a rating in excess of 20 percent for service-connected lumbosacral strain with residual lumbar spondylosis (low back disability) from August 16, 2008 to September 18, 2010 is denied.

Entitlement to a rating in excess of 40 percent for service-connected low back disability after September 18, 2010 is denied.

Entitlement to a rating in excess of 20 percent for right lower extremity radiculopathy associated with service connected low back disability is denied.  

Entitlement to a rating in excess of 20 percent for left lower extremity radiculopathy associated with service connected low back disability is denied.  


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


